Per Curiam.

Upon inspection of the two assignments referred to, it is obvious, that although they purported, among other things, to be made upon trust, to pay over certain pro ceeds, if any should remain, after the payment of many other preferred debts, to the use of the plaintiff, in satisfaction of his demands, yet there is no express or implied stipulation on the part of the plaintiff to release, discharge or suspend his claims, and nothing by implication of law binding on him, except that he would receive the proceeds, when paid, at the hands 'of the trustees ; and it would result as an inference of law, that when received, this payment would extinguish and discharge his debt, either in whole or pro tanto, as it should or should not prove sufficient for the purpose. Such being the nature and legal effect of these assignments, they afford no ground of defence to this action. The debt being proved, to constitute a good defence, there must be either payment, accord and satisfaction, or a release. But a mere pledge or collateral security, not yet productive, from which no actual satisfaction has been realized, is no bar. It may, under certain circumstances, afford ground for a claim on the Court, in its discretion, for a delay of judgment, to give reasonable time for the assigned effects to be converted into money and applied ac cording to the terms of the trust.

Judgment for the plaintiff on thi default